IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WILSON JOSEPH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4853

DYCK-O'NEAL, INC.,

      Appellee.

_____________________________/

Opinion filed September 6, 2016.

An appeal from the Circuit Court for Duval County.
Lawrence P. Haddock, Judge.

Austin T. Brown, for Appellant.

Susan B. Morrison, for Appellee.




PER CURIAM.

      REVERSED. See Higgins v. Dyck-O’Neal, Inc., No. 1D15-4784 (Fla. 1st

DCA June 9, 2016).

LEWIS and B.L. THOMAS, JJ., CONCUR; MAKAR, J., DISSENTS.
MAKAR, J., dissenting.

I would affirm or, alternatively, certify conflict. See Higgins v. Dyck-O’Neal, Inc.,

No. 1D15-4784 (Fla. 1st DCA June 9, 2016) (Makar, J., dissenting and dissenting

from denial of certification).




                                         2